EXHIBIT 10.1

SEPARATION AGREEMENT

THIS SEPARATION AGREEMENT (the “Agreement”), entered into as of December 14,
2016, by and between RAIT Financial Trust, a Maryland real estate investment
trust (the “Company”), with a principal office in Philadelphia, Pennsylvania,
and Scott F. Schaeffer (“Executive”).

WHEREAS, Executive has been employed by the Company as the Chief Executive
Officer since February 2009 and as Chairman of the Board of Trustees of the
Company (the “Board”);

WHEREAS, the Company and Executive are parties to that certain Third Amended and
Restated Employment Agreement entered into as of August 4, 2011, as amended (the
“Employment Agreement”);

WHEREAS, the Company and the Executive entered into a Binding Memorandum of
Understanding (the “MOU”) on September 26, 2016 that memorialized terms relating
to Executive’s resignation from his positions with the Company;

WHEREAS, beginning on the Second Closing Date (as defined in that certain
Securities and Asset Purchase Agreement, dated September 27, 2016, by and among
the Company, RAIT TRS, LLC, Jupiter Communities, LLC, the RAIT Selling
Stockholders (as defined therein), Independence Realty Trust, Inc. (“IRT”) and
Independence Realty Operating Partnership, LP (the “Purchase Agreement”)),
Executive will provide consulting services to the Company for a period of one
(1) year pursuant to the Consulting Agreement (as defined herein);

WHEREAS, Executive acknowledges that the Employment Agreement remains in full
force and effect, except as specifically modified by the MOU and except as
specifically modified by this Agreement; and

WHEREAS, the parties intend to arrange for Executive’s separation from
employment with Company and to enter into this Agreement.

NOW, THEREFORE, intending to be legally bound hereby and in consideration of the
mutual promises and obligations expressed herein and other good and valuable
consideration, the receipt of which is hereby acknowledged, Executive and
Company, agree as follows:

1.Executive’s Resignation.

(a)Executive agrees that he shall resign as an employee of the Company,
effective as of the Second Closing Date, as defined in the Purchase Agreement
(the “Resignation Date”), unless earlier terminated by the Company.  
Executive’s salary and benefits will cease on the Resignation Date, except as
set forth below.  In accordance with Company policy, Executive will not be paid
for any accrued, unused vacation through the Resignation Date but shall be paid
any then unpaid salary earned and owing as of the Resignation Date. Executive
shall also be reimbursed any unreimbursed business expenses incurred by
Executive prior to the Resignation Date in accordance with Company policy.  



--------------------------------------------------------------------------------

 

(b)As of the Resignation Date, Executive will cease to be a director, officer or
manager of the Company or its subsidiaries and or its affiliates, as applicable,
and shall thereafter have no authority to bind the Company or its subsidiaries
or its affiliates.

(c)In accordance with Section 2(d) of the MOU, all equity awards previously
granted to Executive and equity awards to be granted to Executive pending the
completion of fiscal year 2016, if any, shall neither terminate nor accelerate
upon Executive’s resignation as an employee and director of the Company, and
vesting shall continue to occur in accordance with the applicable vesting
schedule, whether or not Executive’s service as a consultant to the Company has
ceased on or before the applicable vesting date. In addition: (i) Executive
shall remain entitled to accrued dividends and dividend equivalents on all such
equity awards, (ii) options and share appreciation rights (“SARs”) held by
Executive may be exercised after vesting through the expiration of the original
term of such options and SARs and (iii) Performance Share Unit Awards granted to
the Executive in 2015 and 2016 (“PSUs”) shall continue to time vest while
remaining subject to the achievement of the relevant performance metrics, in
each case as if Executive remained employed by the Company throughout the term.
Any performance target for PSUs that is determined based on a subjective
evaluation of Executive’s performance by the compensation committee of the
Company’s board of trustees shall, for purposes of such PSUs, be computed such
that the percentile achievement for such subjective target shall equal the
weighted average of the percentiles achieved for the objectively evaluated
targets applicable to such PSU.

(d)In recognition that time-vested restricted equity awards granted to Executive
shall cease to be subject to service based conditions (as contemplated by
Section 1(c)) and will, as a result, be taxable at the time of such cessation,
the Company is authorized to withhold a number of common shares having a fair
market value sufficient to cover any legally required tax withholdings on such
equity awards. The PSUs shall remain subject to the relevant performance
metrics, as further described herein, and will not be taxable at the time of
such cessation.

2.Consulting Arrangement.  Beginning on the Resignation Date, Executive shall
perform consulting services for the Company, as requested by the Company (the
“Consulting Arrangement”). The specific terms of the Consulting Arrangement
shall be memorialized in a separate agreement (the “Consulting Agreement”).  

3.Agreements and Acknowledgements.

(a)Executive acknowledges that the Employment Agreement remains in full force
and effect, except as specifically modified by the MOU and except as
specifically modified by this Agreement.  

(b)Executive agrees that he remains subject to Section 5 (and its subsections)
of the Employment Agreement relating to Non-Competition, Non-Solicitation,
Intellectual Property, Developments and Confidentiality, except that the Company
waives (i) the non-competition restriction in Section 5.1(a) of the Employment
Agreement as of the Resignation Date, only with respect to Executive’s
employment with IRT and (ii) the non-solicitation restrictions in Section 5.1(c)
of the Employment Agreement with respect to each of the following named
individuals and with respect to any additional individuals offered positions at
IRT with



2

--------------------------------------------------------------------------------

 

the prior written consent of the Company: James Sebra, Farrell Ender, Mathew
Harker, Michael Kernan, Jason Lynch, Jessica Norman, and Michael
Hogentogler.  Executive also agrees that the Company may, without limitation,
exercise the rights and remedies referenced in Section 5.4 of the Employment
Agreement (captioned “Equitable Relief”) in connection with any breach of any of
Executive’s continuing restrictions set forth in Section 5 (and its subsections)
of the Employment Agreement, excluding, for clarity, the non-competition and
non-solicitation restrictions in Section 5.1(a) and Section 5.1(c),
respectively, of the Employment Agreement waived by the Company with respect to
Executive’s employment with IRT and solicitation of employees as and to the
extent permitted herein. The duration of any applicable restrictions contained
in Section 5 of the Employment Agreement (and its applicable subsections) shall
begin at the expiration or earlier termination of the Consulting Agreement.  

General Release By Executive.  In accordance with the requirements of the MOU,
and in consideration of the benefits set forth in the MOU, Executive agrees to
execute a general release in the form attached hereto as Appendix A on, and not
earlier than, the Resignation Date.

5.Return of Company Property.  

(a)On or before the Resignation Date, Executive shall deliver the Company’s (and
its subsidiaries’ and its affiliates’) credit cards to the person designated by
the Company to receive the same.

(b)At the end of the term of the Shared Services Agreement (as defined in the
Purchase Agreement) or the Consulting Agreement, whichever is later, Executive
shall deliver all property of the Company, including electronic equipment, such
as cellphones, blackberries, and computers, keys, identification cards, the
Company’s records and information belonging to the Company and any documents,
memoranda or files, stored in whatever media, retaining no copies, to the person
designated by the Company to receive the same.  

6. Cooperation Agreement.  During the term of the Consulting Agreement,
Executive shall provide reasonable assistance to the Company with the transition
of his job responsibilities to other employees of the Company and its
subsidiaries and its affiliates and to provide reasonable cooperation to the
Company and its attorneys in connection with any investigations, lawsuits, or
other proceedings in which the Company or its employees may become involved, in
each case with respect to work performed for the Company or its subsidiaries or
its affiliates by Executive prior to the Resignation Date.  Executive agrees to
comply with the Company’s reasonable requests for information, including,
without limitation, with respect to governmental filings and regulatory
information requests.  

7.Consideration Period.

(a)Executive acknowledges that he has been provided with a period of at least
twenty-one (21) calendar days to consider the terms of this Agreement, including
the General Release of Claims attached as Appendix A, from the date this
Agreement first was presented to him on October 31, 2016.  Executive agrees that
any changes to this Agreement, whether material or immaterial, will not restart
the running of the 21-day period.

(b)Executive understands that he may take the entire 21-day period to consider
this Agreement.  Executive acknowledges that if he signs and returns this
Agreement



3

--------------------------------------------------------------------------------

 

before the end of the consideration period that he will have knowingly and
voluntarily waived his right to consider the Agreement for the full
consideration period.  He may return this Agreement in less than the full
consideration period only if his decision to shorten it was knowing and
voluntary and was not induced in any way by the Company.  

8.Indemnification, Litigation and Related Matters.  All applicable
indemnification agreements and the provisions of the Company’s Directors and
Officers liability insurance policies (“D&O Policies”), Declaration of Trust and
Bylaws relating to indemnification and advancement of expenses to officers of
the Company shall continue to apply to Executive with respect to work performed
for the Company by Executive prior to the Resignation Date and during the term
of the Consulting Agreement, if applicable. In addition, any changes to such
provisions subsequent to the Resignation Date that are generally applicable to
conduct of officers of the Company occurring prior to the Resignation Date shall
apply to Executive. The Company shall continue to maintain liability insurance
covering Executive with respect to work performed for the Company by Executive
prior to the Resignation Date on the same or substantially similar terms as for
any other officer. The Company agrees to keep Executive reasonably apprised of
the status of any proceedings that may implicate him or his conduct and/or might
give rise to a right to indemnification under any applicable indemnification
agreements or otherwise, including promptly providing relevant publically
available documents such as pleadings and material filings.

9.Effective Date.  This Agreement shall become effective according to its terms
immediately upon the Resignation Date, except that Executive shall have seven
(7) days following execution of the General Release required by Section 4 herein
and attached hereto as Appendix A to revoke his consent thereto.  If Executive
does not execute the General Release attached hereto as Appendix A on the
Resignation Date, as required by Section 4 herein, or if he revokes it, the
Company’s obligations to Executive under Sections 2(b), (c), and (d) of the MOU
shall immediately cease and the Company will not waive the non-competition
restriction in Section 5.1(a) and Section 5.1(c) of the Employment
Agreement.  From the date hereof through the Resignation Date, Executive’s
obligations under the Employment Agreement shall continue as set forth therein.

10.Revocation Period. The Revocation Period, for purposes of this Agreement, is
the seven (7) day period following Executive’s execution of the General Release
attached hereto as Appendix A.  Executive acknowledges that he shall have seven
(7) days following his execution of the General Release in Appendix A to revoke
the Release.  To revoke the Release, Executive, within seven (7) days of his
execution of the Release, must deliver, fax or e-mail, or send a letter via
overnight deliver to the attention of Scott L.N. Davidson, the Chief Executive
Officer of the Company, at RAIT Financial Trust, Two Logan Square, 100 N. 18th
Street, 23rd Floor, Philadelphia, PA 19103. If the seventh day is a Sunday or
federal holiday, then the document must be delivered, faxed, e-mailed, or sent
by over-night delivery service, as applicable, on the following business day.
For a revocation to be effective, Executive must have evidence confirming timely
receipt by the Company.

11.Advice to Consult Legal Representative.  The Company recommends that
Executive consult with an attorney of his own choosing, at his own expense, with
regard to entering into this Agreement.



4

--------------------------------------------------------------------------------

 

12.Executive Certification – Validity of Agreement.  Executive, intending to be
legally bound, represents, certifies and acknowledges that he has carefully read
this Agreement and has executed it voluntarily and with full knowledge and
understanding of its significance, meaning and binding effect and with the
advice of counsel.  Executive further declares that he is competent to
understand the content and effect of this Agreement and that his decision to
enter into this Agreement has not been influenced in any way by fraud, duress,
coercion, mistake or misleading information.

13.Integration. This Agreement, as well as the agreements referenced herein,
contain the entire agreement and understanding between Executive and the
Company.  This Agreement supersedes all other agreements between Executive and
the Company, except those referenced herein.  In the event of any inconsistency
between this Agreement and any other agreements between the Executive and the
Company, the statements in this Agreement shall control, except that the
Consulting Agreement shall control the terms of the Consulting Arrangement. The
following provisions of the Employment Agreement shall survive Executive’s
resignation of his employment with the Company to the extent necessary to
achieve the intended preservation of any such rights and obligations: (i)
Section 5 (captioned “Non-Competition, Non-Solicitation, Intellectual Property
and Confidentiality”) and all of its subsections, other than Section 5.1(a)
relating to the non-competition restriction and Section 5.1(c) relating to the
non-solicitation restriction which the Company waived as and to the extent set
forth in Section 3(b) of this Agreement; (ii) Section 6 (captioned
“Non-Exclusivity of Rights”); and (iii) Section 7 (captioned “Survivorship”).

14.Modification. This Agreement shall not be changed unless in writing and
signed by both Executive and the Company.

15.Severability.  If any provision of this Agreement is determined by any court
of competent jurisdiction to be invalid or unenforceable, such invalidity or
unenforceability shall not affect or impair the validity and enforceability of
the other provisions of this Agreement, which shall be considered severable and
shall remain in full force and effect.

16.Headings.  The headings contained in this Agreement are not a part of the
Agreement and are included solely for ease of reference.

17.Governing Law. This Agreement will be construed in accordance with the laws
of the Commonwealth of Pennsylvania, which, together with the laws of the United
States of America, will control any and all disputes or questions of
interpretation arising hereunder.

18.Counterparts. This Agreement may be executed in two (2) or more counterparts,
each of which will be deemed to be an original of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.  This Agreement, to the extent signed and delivered by means of a
facsimile machine or by other electronic transmission of a manual signature (by
portable document format (.pdf) or other method that enables the recipient to
reproduce a copy of the manual signature), shall be treated in all manner and
respects as an original agreement or instrument and shall be considered to have
the same binding legal effect as if it were the original signed version thereof
delivered in person.  Neither party hereto shall raise the use of a facsimile
machine or other electronic transmission to deliver a signature or the fact that
any signature or agreement or instrument was transmitted or communicated



5

--------------------------------------------------------------------------------

 

through the use of a facsimile machine or other electronic transmission as a
defense to the formation of a contract and each such party forever waives any
such defense.

[Signature Page Follows]

 



6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties have
executed the foregoing Agreement as of the date first written above.

PLEASE READ CAREFULLY.

 

 

/s/ Scott F. Schaeffer

 

Scott F. Schaeffer

 

 

 

 

 

RAIT Financial Trust

 

 

By:

/s/ Scott L. N. Davidson

Name:

Scott L. N. Davidson

Title:

President

 

 

 

 

[Signature Page to Separation Agreement]

--------------------------------------------------------------------------------

 

APPENDIX A

 

GENERAL RELEASE OF CLAIMS

 

This GENERAL RELEASE OF CLAIMS (“Release”) is made by Scott F. Schaeffer
(“Executive”), in consideration of the promises and mutual covenants contained
in the Separation Agreement (the “Separation Agreement”), dated December 14,
2016, by and between Executive and RAIT Financial Trust (the “Company”).

1.General Release of Claims.

(a) Executive and his heirs, executors and administrators (collectively,
“Releasors”), intending to be legally bound, hereby release and discharge the
Company, and all of the Company’s related parties, including the Company’s
subsidiaries and affiliates and its and their officers, trustees, directors,
shareholders, employees, agents, other representatives, successors, assigns,
heirs, executors, and administrators (hereinafter referred to collectively as
“Releasees”), from any and all claims, demands, actions, causes of actions,
obligations, judgments, rights, fees, damages, debts, obligations, liabilities,
and expenses (inclusive of attorneys’ fees) of any kind whatsoever
(collectively, “Claims”), whether known or unknown, from the beginning of time
to the date of the Executive’s execution of this Release, including, without
limitation, any claims under any federal, state, local, or foreign law, that
Releasors may have, have ever had or may in the future have arising out of, or
in any way related to the Employee’s hire, benefits, employment, termination, or
separation from employment with the Company and any actual or alleged act,
omission, transaction, practice, conduct, occurrence, or other matter,
including, but not limited to any and all claims:  

(i)arising out of the Employment Agreement (and any prior employment agreements
between Executive and the Company or its subsidiaries or its affiliates);

(ii)under any federal, foreign, state or local laws, including without
limitation, the Age Discrimination in Employment Act and the Older Worker
Benefit Protection Act, Title VII of the Civil Rights Act of 1964, 42 U.S.C. §
2000e et seq., as amended, the Americans with Disabilities Act, 42 U.S.C. §
12101 et seq., the Employee Retirement Income Security Act, 29 U.S.C. § 1001 et
seq., as amended, the Family & Medical Leave Act, 29 U.S.C. § 2601 et seq., the
Worker Adjustment and Retraining Notification, 29 U.S.C. § 2101 et seq., the
Pennsylvania Human Relations Act, the Philadelphia Fair Employment Ordinance,
the Sarbanes-Oxley Act, any regulations promulgated under the foregoing laws,
and similar state and local statutes, laws and ordinances;

(iii)of discrimination, harassment or retaliation, whether based on race, color,
religion, gender, sex, age, sexual orientation, handicap and/or disability,
national origin, whistleblowing or any other legally protected class;

(iv)except and as to the extent provided for in or contemplated by the MOU and
the Separation Agreement, for compensation of any type whatsoever, including but
not limited to claims for salary, wages, bonuses, commissions, incentive
compensation, vacation, and severance that may be legally waived and released;

A-1

--------------------------------------------------------------------------------

(v)under any other statutory, regulatory, common law or other claims of any
kind, including without limitation, claims for breach of contract, libel,
slander, fraud, wrongful discharge, promissory estoppel, equitable estoppel,
misrepresentation, emotional distress, or pain and suffering; and

(vi)for counsel fees and costs, except insofar as such fees and costs relate to
claims and rights excluded from this Release, including as set forth in Section
2 below.

(b)Releasors’s rights with respect to any and all awards that have been granted
or that will be granted to Executive under the Plan shall be governed by Section
1(c) of the Separation Agreement.  

(c)Releasors specifically waive and release any and all claims under Section
2.1(c) of the Employment Agreement.

2.Exclusions.  Notwithstanding any other provision of this Release, the
following are not barred by the Release and are excluded from the Release:  (a)
claims relating to the validity of this Agreement; (b) claims by either party to
enforce its or his rights under this Agreement and/or under the MOI (as defined
in the Separation Agreement); (c) claims that legally may not be waived; (d)
claims for vested benefits under any Company retirement plan; (e) Executive’s
rights and claims to, and relating to, indemnification and directors’ and
officers’ liability insurance under the Company’s Bylaws or charter, any
indemnification agreement to which Executive is a party or beneficiary or
applicable law, as a result of having served as an officer and/or director of,
and/or as a consultant for, the Company of any of its subsidiaries or affiliates
and (f) claims for workers’ compensation benefits.  In addition, this Release
does not bar Executive’s right to file an administrative charge with the Equal
Employment Opportunity Commission (the “EEOC”) or analogous state/local agency,
prevent Executive from reporting to any government agency any concerns Executive
may have regarding the Company’s practices, or preclude Executive from
testifying, assisting or participating in an investigation, hearing or
proceeding conducted by the EEOC or any other federal, state or local agency.  

 

Intending to be legally bound, agreed to and executed on this _________________.

 

 

 

 

 

Scott F. Schaeffer

 

 

 

 



A-2